DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 11 and 3) in the reply filed on 18 April 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI (also presented as WiFi in specification dated 14 September 2020), WIMAX, BLUETOOTH, Z-WAVE and ZIGBEE, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zong et al. (US 2020/0344827 A1, hereinafter Zong).

Regarding claims 1 and 9, Zong discloses a Network Function, NF, Repository Function, NRF and a method by a Network Function, NF, Repository Function, NRF (Abstract, NRF and method, paragraphs 8, 272-273 and Fig. 9), for managing NF profiles of Session Management Functions, SMFs, in a communications system (paragraph 69, “an NRF network element, which is responsible for storing a network function and service information”, paragraph 154, “an SMF sends a registration request to an NRF to request registration in the NRF, such that another network element may obtain information about the SMF from the NRF”, such that NRF stores information (profiles) for SMFs to allow other network element to obtain information about he SMFs), the NRF comprising: 
a network interface (paragraph 272 and Fig. 9, transceiver 920) configured to communicate with other network functions of the communications system (paragraph 273, “receive, by using the transceiver 920, a first request message from a mobility management network element” and “send, by using the transceiver 920, an identifier of the at least one target session management network element to the mobility management network element”); and 
at least one processor (paragraph 272 and Fig. 9, processor 910) configured to perform operations comprising: 
receiving, through the network interface, NF profiles for the SMFs (paragraph 154, “NRF receives the registration request and stores related information carried by the SMF in the registration request”), wherein at least some of the NF profiles each include both a SMF identifier and a service area information for a respective one of the SMFs (paragraph 155, “the registration request may carry an identifier of the SMF, a DNN supported by the SMF, S-NSSAI, information about a service area of the SMF, and the like, where the service area of the SMF is a range in which the SMF can provide a service. It should be understood that the SMF herein may be any SMF”); 
storing the SMF identifiers and the service area information of the NF profiles in a repository in memory (paragraph 154, NRF stores information of SMF; paragraph 272 and 275, memory 930 for storing device information); 
receiving a NF discovery request for discovering SMFs (paragraph 200, “AMF may further obtain the information about the service area of the SMF from the NRF” and “AMF may send a service area request message to the NRF”; paragraph 224, “AMF sends the second location information to the NRF, to request the NRF to select for the UE an I-SMF that supports a current access location (namely, the second location)”); 
retrieving from the repository at least one of the NF profiles respectively for at least one SMF based on content of the NF discovery request (paragraph 200, “NRF obtains the information about the service area of the SMF based on the identifier of the SMF”; paragraph 226, “the NRF selects at least one fifth SMF based on the second location information”); and 
communicating, through the network interface, a NF discovery response containing the SMF identifier and the service area information of the at least one SMF (paragraph 200, “NRF obtains the information about the service area of the SMF based on the identifier of the SMF and sends the information about the service area to the AMF”; paragraph 205, “the NRF selects, based on the first location information, at least one fourth SMF that can support the first location, and sends an identifier of the at least one fourth SMF to the AMF”).

Regarding claim 2, Zong further discloses determining the NF discovery request contains a service area indication indicating a request that the NF discovery response include the service area information of discovered SMFs (paragraphs 200 and 224, request includes location information to query for SMF information), and responsive to determining that the NF discovery request contains the service area indication, including in the NF discovery response the service area information from the retrieved at least one of the NF profiles (paragraphs 200, 205 and 226, the NRF selects SMF based on location information and sends response to AMF accordingly).

Regarding claim 4, Zong further discloses the NF profiles are received in NF registration messages from the SMFs (paragraph 154, SMF registers information with NRF).

Regarding claim 5, Zong further discloses the NF profiles are received in NF registration messages from an Operations Administration Maintenance (OAM) (paragraph 156, “During practical use, an OAM may configure the information about the SMF into the NRF, that is, the OAM sends a configuration request message to the NRF”).

Regarding claim 6, Zong further discloses the NF discovery request is received from an Access and Mobility Management Function, AMF, and the NF discovery response is communicated toward the AMF (paragraphs 200, 205, 224 and 226, request and response between AMF and NRF).

Regarding claim 7, Zong further discloses the NF discovery request further contains a data network name and a single network slice selection assistance information; and the at least one of the NF profiles is selected for use in generating the NF discovery response based on the data network name and the single network slice selection assistance information (paragraphs 191-192, request messages carries DNN of a PDU session and S-NSSAI; paragraph 194, NRF determines response based on the DNN and the S-NSSAI).

Regarding claim 8, Zong further discloses the NF discovery request further contains user equipment, UE, location information; and the at least one of the NF profiles is selected for use in generating the NF discovery response based on the UE location information being determined to correspond to the service area information of the at least one of the NF profiles (paragraph 197, determine SMF based on location of a UE; paragraphs 200, 205 and 226, the NRF selects SMF based on location information and sends response to AMF accordingly).

Regarding claim 11, Zong further discloses a Network Function, NF, Repository Function, NRF, node configured to operate with other network functions of a communications system, wherein the NRF node is adapted to perform operations according to Claim 1 (Abstract, paragraphs 8, 272-273 and Fig. 9, NRF operates with other network functions).

Regarding claim 13, Zong further discloses a computer program product comprising a non-transitory storage medium including program code to be executed by processing circuitry of a Network Function, NF, Repository Function, NRF, node configured to operate in a communication network, whereby execution of the program code causes the NRF node to perform operations according to Claim 1 (Abstract, paragraphs 8, 272-273 and Fig. 9, NRF; paragraph 275, “the memory 930 may include a read-only memory and a random access memory, and provides an instruction and data for the processor”).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP TS 29.510 V0.5.0. “3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; 5G System; Network Function Repository Services; Stage 3” (Release 15), dated March 2018, discloses an NFR for storing SMF profiles (p. 8, section 4, p. 26, section 6.1.6.1, table 6.1.6.1-2, p. 27, table 6.1.6.2.2-1 and p. 29, section 6.1.6.2.10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DANIEL LAI/            Primary Examiner, Art Unit 2645